    Case 1:21-cv-00063-SPW-TJC Document 1 Filed 06/03/21 Page 1 of 15



Jesse Beaudette, Esq.
Ryan T. Heuwinkel, Esq.
BOHYER, ERICKSON, BEAUDETTE & TRANEL, P.C.
283 West Front, Suite 201
Post Office Box 7729
Missoula, Montana 59807-7729
Telephone: (406) 532-7800
Facsimile: (406) 549-2253
Email: mail@bebtlaw.com
Attorneys for Plaintiff

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 BITCO GENERAL INSURANCE     )
 CORPORATION,                )               Cause No. CV-21-____________
                             )
                 Plaintiff,  )
                             )                   COMPLAINT FOR
       -vs.-                 )               DECLARATORY JUDGMENT
                             )
 WESCO OPERATING, INC., ST.  )
 PAUL FIRE & MARINE
 INSURANCE COMPANY, 4J WELL ))
 SERVICE, INC., ST. PAUL
 MERCURY INSURANCE           )
 COMPANY, CT CONTRACTING,    )
 INC., SHARON M. TRONSTAD    )
 AND TROY D. O’CONNOR AS CO- )
 PERSONAL REPRESENTATIVES    )
 OF THE ESTATE OF CHAD LEROY )
 TRONSTAD,                   )
                             )
                 Defendants. )


      Plaintiff BITCO General Insurance Corporation (“BITCO General”),
pursuant to 28 U.S.C. §2201, et seq., by and through its undersigned counsel, and
for its Complaint for Declaratory Judgment against Defendants Wesco Operating,


COMPLAINT FOR DECLARATORY JUDGMENT                                          Page 1
    Case 1:21-cv-00063-SPW-TJC Document 1 Filed 06/03/21 Page 2 of 15



Inc., St. Paul Fire & Marine Insurance Company, 4J Well Service, Inc., St. Paul
Mercury Insurance Company, CT Contracting, Inc., and Sharon M. Tronstad and
Troy D. O’Connor as Co-Personal Representatives of the Estate of Chad Leroy
Tronstad, alleges as follows:
                        STATEMENT OF THE CASE
      1.    This is an action by Plaintiff BITCO General for a declaration that
BITCO General has no obligations to Defendants Wesco Operating, Inc.
(“Wesco Operating”) or 4J Well Service, Inc. (“4J Well Service”) under a
commercial general liability policy and a commercial umbrella policy which
BITCO General issued to CT Contracting, Inc. (“CT Contracting”), in connection
with the death of Chad Tronstad (“Tronstad”) on February 1, 2018.
                        JURISDICTION AND VENUE
      2.    BITCO General is an Illinois corporation with its principal place of
business in Davenport, Iowa and is authorized to transact business in the State of
Montana.
      3.    Defendant Wesco Operating is a Wyoming corporation with its
principal place of business in Casper, Wyoming.
      4.    Defendant St. Paul Fire & Marine Insurance Company (“St. Paul
Fire & Marine”) is the general liability insurance carrier for Wesco Operating.
St. Paul Fire & Marine is a Connecticut corporation with its principal place of
business in Hartford, Connecticut. St. Paul Fire & Marine has tendered defense
and indemnification of Wesco Operating to CT Contracting and BITCO General.



COMPLAINT FOR DECLARATORY JUDGMENT                                            Page 2
     Case 1:21-cv-00063-SPW-TJC Document 1 Filed 06/03/21 Page 3 of 15



       5.    Defendant 4J Well Service is a Montana corporation with its
principal place of business in Baker, Fallon County, Montana.
       6.    Defendant St. Paul Mercury Insurance Company (“St. Paul
Mercury”) is the general liability insurance carrier for 4J Well Service. St. Paul
Mercury is a Connecticut corporation with its principal place of business in
Hartford, Connecticut. St. Paul Mercury has tendered defense and
indemnification of 4J Well Service to Wesco Operating who, in turn, tendered
the defense and indemnification request to CT Contracting and BITCO General.
       7.    Defendant CT Contracting is Montana corporation with its principal
place of business in Baker, Fallon County, Montana.
       8.    Sharon M. Tronstad, Co-Personal Representative of the Estate of
Chad Leroy Tronstad, is a resident of Baker, Fallon County, Montana. Troy D.
O’Connor, Co-Personal Representative of the Estate of Chad Leroy Tronstad is a
resident of Billings, Yellowstone County, Montana.
       9.    This matter is brought pursuant to 28 U.S.C. §1332(a)(1). The
amount in controversy in this action exceeds Seventy-Five Thousand Dollars
($75,000), exclusive of interest, costs and fees, and this action is between citizens
of different States.
       10.   Venue lies in this forum pursuant to 28 U.S.C. §1391(a)(2) because
the claims herein alleged are substantially related to events occurring in this
district.
       11.   Venue is proper in the Billings Division pursuant to L.R. 3.2(b)
because the claims alleged herein are contractual in nature and, pursuant to Mont.

COMPLAINT FOR DECLARATORY JUDGMENT                                                Page 3
    Case 1:21-cv-00063-SPW-TJC Document 1 Filed 06/03/21 Page 4 of 15



Code Ann. § 25-2-121, a proper county for trial would be Fallon County.
Pursuant to L.R. 1.2, Fallon County lies within the Billings Division.
      12.    Defendants St. Paul Fire & Marine, St. Paul Mercury, CT
Contracting, and Sharon M. Tronstad and Troy D. O’Connor, as Co-Personal
Representatives of the Estate of Chad Leroy Tronstad, are named in this
Complaint as necessary parties to this action.
                  THE MASTER SERVICE AGREEMENTS
      13.    Wesco Operating entered into a Master Service Agreement with CT
Contracting (“CT MSA”) dated August 14, 2014. A copy of the CT MSA is
attached hereto as Exhibit 1. The CT MSA provided that Wesco Operating was
engaged in numerous business activities, including but not limited to, the drilling
and operating of exploratory and development wells, seeking and producing oil,
gas, and other minerals for itself and for the account of others, and its activities
related thereto. The CT MSA provided that Wesco Operating desired to employ
CT Contracting from time to time to perform services offered by CT Contracting.
The services to be provided by CT Contracting were to be mutually agreed upon
by the parties from time to time.
      14.    Paragraph 7 of the CT MSA required each party to carry insurance
as set forth in that paragraph. Paragraph 7 required each party to carry
comprehensive general liability insurance, including contractual liability and
insuring the indemnity provisions contained in the CT MSA and with a minimum
limit of $1,000,000 per occurrence. Paragraph 7 further required each party to
carry excess liability insurance above the minimum limits of $1,000,000 required

COMPLAINT FOR DECLARATORY JUDGMENT                                               Page 4
     Case 1:21-cv-00063-SPW-TJC Document 1 Filed 06/03/21 Page 5 of 15



for comprehensive general liability insurance, specifically including contractual
liability.
       15.   Paragraph 8 of the CT MSA addressed liabilities, releases and
indemnification. Paragraph 8 of the CT MSA defined “Contractor Group”,
“Company Group”, and “Claims.” Paragraph 8 provides: “Contractor shall
release, indemnify, defend and hold Company Group harmless from and against
any and all Claims caused by any member of Contractor Group or Contractors
Group’s subcontractors or their employees, agents or invitees.
       16.   Wesco Operating entered into a Master Service Agreement with 4J
Well Service (“4J MSA”) dated October 29, 2014. A copy of the 4J MSA is
attached hereto as Exhibit 2. The 4J MSA provided that Wesco Operating was
engaged in numerous business activities, including but not limited to, the drilling
and operating of exploratory and development wells, seeking and producing oil,
gas, and other minerals for itself and for the account of others, and its activities
related thereto. The 4J MSA provided that Wesco Operating desired to employ
4J Well Service from time to time to perform services offered by 4J Well Service.
The services to be provided by 4J Well Service were to be mutually agreed upon
by the parties from time to time.
       17.   Paragraph 7 of the 4J MSA required each party to carry insurance as
set forth in that paragraph. Paragraph 7 required each party to carry
comprehensive general liability insurance, including contractual liability and
insuring the indemnity provisions contained in the 4J MSA and with a minimum
limit of $1,000,000 per occurrence. Paragraph 7 further required each party to

COMPLAINT FOR DECLARATORY JUDGMENT                                               Page 5
     Case 1:21-cv-00063-SPW-TJC Document 1 Filed 06/03/21 Page 6 of 15



carry excess liability insurance above the minimum limits of $1,000,000 required
for comprehensive general liability insurance, specifically including contractual
liability.
       18.   Paragraph 8 of the 4J MSA addressed liabilities, releases and
indemnification. Paragraph 8 of the 4J MSA defined “Contractor Group”,
“Company Group”, and “Claims.” Paragraph 8 provides: “Company shall
release, indemnify, defend and hold Contractor Group harmless from and against
any and all Claims brought by, through, caused by or derived from any member
of Company Group or Company Group’s other contractors or their employees,
agents, consultants or invitees.”
                         THE INSURANCE POLICIES
       19.   BITCO General issued a Commercial General Liability policy to CT
Contracting, policy number CLP 3 659 939H, for the policy period 11/1/17 to
11/1/18 (the “BITCO CGL Policy”). The policy was cancelled by CT
Contracting effective 2/21/18. A copy of the BITCO CGL Policy issued to CT
Contracting is attached hereto as Exhibit 3.
       20.   The BITCO CGL Policy’s Commercial General Liability Coverage
Form provides:
SECTION I - COVERAGES
COVERAGE A - BODILY INJURY AND PROPERTY DAMAGE
LIABILITY
1.     Insuring Agreement
       a.    We will pay those sums that the insured becomes legally obligated
             to pay as damages because of “bodily injury” . . . to which this
             insurance applies. We will have the right and duty to defend the
             insured against any “suit” seeking those damages. However, we will
COMPLAINT FOR DECLARATORY JUDGMENT                                            Page 6
     Case 1:21-cv-00063-SPW-TJC Document 1 Filed 06/03/21 Page 7 of 15



            have no duty to defend the insured against any “suit” seeking
            damages for “bodily injury” . . . to which this insurance does not
            apply.
                                     ***
2.    Exclusions
      This insurance does not apply to:
                                       ***
      b.    Contractual Liability
            “Bodily injury” . . . for which the insured is obligated to pay
            damages by reason of the assumption of liability in a contract or
            agreement. This exclusion does not apply to liability for damages:
                                       ***
            (2)    Assumed in a contract or agreement that is an “insured
                   contract”, provided the “bodily injury” . . . occurs subsequent
                   to the execution of the contract or agreement. ...
                                       ***
SECTION V - DEFINITIONS
                                       ***
9.    “Insured contract” means:
                                       ***
      f.    That part of any other contract or agreement pertaining to your
            business . . . under which you assume the tort liability of another
            party to pay for “bodily injury” . . . to a third person or organization.
            Tort liability means a liability that would be imposed by law in the
            absence of any contract or agreement. ...
      21.   The BITCO CGL Policy includes an Oil & Gas Extended Liability
Coverage Endorsement, which provides:
                                       ***


COMPLAINT FOR DECLARATORY JUDGMENT                                              Page 7
     Case 1:21-cv-00063-SPW-TJC Document 1 Filed 06/03/21 Page 8 of 15




A.    AUTOMATIC ADDITIONAL INSURED COVERAGE - ONGOING
      OPERATIONS
       SECTION II - WHO IS AN INSURED is amended to include as an
additional insured any person or organization who is required by written contract
to be an additional insured on your policy, but only with respect to liability for
“bodily injury” . . . caused, in whole or in part, by:
      1.    Your acts or omission; or
      2.    The acts or omissions of those acting on your behalf;
       in the performance of your ongoing operations for the additional insured(s)
at the project(s) designated in the written contract.
                                        ***
E.    INSURED CONTRACT EXTENSION - RAILROAD PROPERTY
      AND CONSTRUCTION CONTRACTS
      Item 9. of SECTION V - DEFINITIONS, is deleted and replaced with
      the following.
      9.    “Insured contract” means:
                                        ***
            f.     That part of any other contract or agreement pertaining to
                   your business . . . under which you assume the tort liability of
                   another party to pay for “bodily injury” . . . to a third person
                   or organization. Tort liability means a liability that would be
                   imposed by law in the absence of any contract or agreement.
      22.   BITCO General issued a Commercial Umbrella Policy to CT
Contracting, policy number CUP 2 814 262 H, for the policy period 11/1/17 to
11/1/18 (the “BITCO CUP Policy”). The policy was cancelled by CT
Contracting effective 2/21/18. A copy of the BITCO CUP Policy issued to CT
Contracting is attached hereto as Exhibit 4.
      23.   The BITCO CUP Policy provides:

COMPLAINT FOR DECLARATORY JUDGMENT                                             Page 8
     Case 1:21-cv-00063-SPW-TJC Document 1 Filed 06/03/21 Page 9 of 15




                         SECTION I - COVERAGES
In consideration of the payment of premium and subject to the Limit of Insurance
shown in the Declarations page, and all the exclusions, terms and conditions of
this policy, we agree with you as follows:
COVERAGE A. BODILY INJURY AND PROPERTY DAMAGE
LIABILITY
1.    INSURING AGREEMENT
      a.    We will pay on behalf of the insured the “ultimate net loss” in
            excess of the “retained limit” because of “bodily injury” . . . caused
            by an “occurrence” which takes place during the policy period and
            in the “coverage territory.”
                                      ***
2.    EXCLUSIONS
      This Insurance does not apply to:
                                       ***
      c.    “bodily injury” . . . for which the insured is obligated to pay
            damages by reason of the assumption of liability in a contract or
            agreement. This exclusion does not apply to liability for damages:
            (1)    That the insured would have in the absence of the contract or
                   agreement; or
            (2)    Assumed in a contract or agreement that is an “insured
                   contract,” provided the “bodily injury” . . . occurs subsequent
                   to the execution of the contract or agreement. ...
                                      ***
                     SECTION III - WHO IS INSURED
                                      ***
4.    Any person or organization not described in Paragraphs 2.a., 2.b., 2.c., 2.d.
      or 3 above which qualifies as an insured in any “underlying insurance.”
      However, that person or organization is an insured only for damages:

COMPLAINT FOR DECLARATORY JUDGMENT                                            Page 9
      Case 1:21-cv-00063-SPW-TJC Document 1 Filed 06/03/21 Page 10 of 15




        (a)   Which are covered by this insurance; and
        (b)   Which are covered by the “underlying insurance” or would be
              covered had its applicable limit of insurance not been used up.
                                         ***
                          SECTION VI - DEFINITIONS
                                         ***
10.     “Insured contract” means:
                                         ***
        f.    That part of any other contract or agreement pertaining to your
              business . . . under which you assume the tort liability of another
              party to pay for “bodily injury” . . . to a third person or organization.
              Tort liability means a liability that would be imposed by law in the
              absence of any contract or agreement.
                                 THE ACCIDENT
        24.   Wesco Operating owns and operates an oil well site, BN 33-5, in
Fallon County, Montana.
        25.   On and/or before February 1, 2018, 4J Well Service had performed
work on the BN 33-5 well site at the request of Wesco Operating.
        26.   On or about February 1, 2018, Wesco Operating requested CT
Contracting perform services on the BN 33-5 well site.
        27.   On February 1, 2018, Tronstad went to the BN 33-5 well site to
perform fluid level samples. Tronstad encountered high pressure on the BN 33-5
well site and an explosion occurred which resulted in the death of Tronstad.




COMPLAINT FOR DECLARATORY JUDGMENT                                               Page 10
   Case 1:21-cv-00063-SPW-TJC Document 1 Filed 06/03/21 Page 11 of 15




                       THE UNDERLYING LAWSUIT
      28.   On January 29, 2021, The Estate of Chad Leroy Tronstad filed a
lawsuit (“Underlying Lawsuit”) against Wesco Operating and 4J Well Service in
Montana’s Sixteenth Judicial District Court, Fallon County, Cause No. DV-13-
2021-0003-WF. A copy of the Complaint is attached as Exhibit 5.
      29.   The Underlying Lawsuit alleges:
      •     that the BN 33-5 well site which Wesco Operating owned and 4J
            Well Service worked on had unexpected high pressure on February
            1, 2018, and that Tronstad encountered the unexpected pressure or
            conditions while performing the work he was directed to do which
            resulted in an explosion which ended his life, Id., ¶ 12,
      •     that Wesco Operating and 4J Well Service had a duty to use
            reasonable care in the ownership, operation, and work performed on
            the well site, Id., ¶ 14,
      •     that Wesco Operating and 4J Well Service had a duty to use
            reasonable care in their actions so as not to cause injury and damage
            to others, Id., ¶ 15,
      •     that Wesco Operating and 4J Well Service breached their duties of
            reasonable care owed toward other persons, including Tronstad, Id.,
            ¶ 16,
      •     that Wesco Operating and 4J Well Service failed to act reasonably
            and use due care in the ownership, operation, and work performed
            on the BN 33-5 well site and exposed Tronstad to unexpected high
            pressure while performing his work on the well site and causing his
            death, Id.,
      •     that Wesco Operating and 4J Well Service failed to use reasonable
            care in the ownership, operation, and work performed on the well,
            and failed to use reasonable care in their actions and operations so as
            not to cause injury and damage to others, Id., ¶ 17.
      30.   Count I of the Underlying Lawsuit asserts a cause of action for
negligence. Count II asserts a cause of action for survivorship. Count III asserts

COMPLAINT FOR DECLARATORY JUDGMENT                                            Page 11
    Case 1:21-cv-00063-SPW-TJC Document 1 Filed 06/03/21 Page 12 of 15




a cause of action for wrongful death. Count IV asserts a cause of action for loss
of consortium.
      31.    Wesco Operating tendered defense of the Underlying Lawsuit
against to BITCO General. BITCO General has agreed to defend Wesco
Operating under a reservation of rights.
      32.    4J Well Service tendered defense of the Underlying Lawsuit to
Wesco Operating. Wesco Operating, in turn, tendered defense of 4J Well Service
to BITCO General. BITCO General has agreed to defend 4J Well Service under
a reservation of rights.
      33.    An actual controversy exists between BITCO General and Wesco
Operating and 4J Well Service regarding whether BITCO General owes any
defense or indemnity obligations to Wesco Operating or 4J Well Service under
the BITCO CGL Policy or the BITCO CUP Policy with respect to the Underlying
Lawsuit.
         COUNT I - DECLARATORY RELIEF - CHOICE OF LAW
      34.    BITCO General repeats and incorporates by reference herein the
allegations of Paragraphs 1 through 33 of this Complaint.
      35.    The CT MSA and 4J MSA contain applicable law provisions which
provide that the “validity, construction, and interpretation of this Agreement shall
be governed and controlled by the substantive laws of the State of Wyoming,
excluding and (sic) conflicts, laws or choice of law principles.”




COMPLAINT FOR DECLARATORY JUDGMENT                                            Page 12
   Case 1:21-cv-00063-SPW-TJC Document 1 Filed 06/03/21 Page 13 of 15




      36.   BITCO General seeks a declaration that Wyoming law applies to the
interpretation of the CT MSA and 4J MSA, including the insurance paragraph
and the indemnity paragraph.
        COUNT II - DECLARATORY RELIEF - CONTRACTUAL
                       DUTY TO DEFEND
      37.   BITCO General repeats and incorporates by reference herein the
allegations of Paragraphs 1 through 36 of this Complaint.
      38.   Wyo. Stat. § 30-1-131 is an anti-indemnity statute which voids any
agreement, covenant, or promise contained in, collateral to or affecting any
agreement pertaining to any well for oil or gas in which the indemnitee seeks
indemnification for its own negligence.
      39.   BITCO General seeks a declaration that Wyoming’s anti-indemnity
statute applies to the interpretation of the CT MSA and 4J MSA and prevents
Wesco Operating and/or 4J Well Service from seeking defense or indemnity from
CT Contracting.
  COUNT III - DECLARATORY RELIEF - BITCO GENERAL’S DUTY
    TO DEFEND OR INDEMNIFY WESCO OPERATING AND/OR
4J WELL SERVICE UNDER THE BITCO CGL POLICY OR THE BITCO
                       CUP POLICY
      40.   BITCO General repeats and incorporates by reference herein the
allegations of Paragraphs 1 through 39 of this Complaint.
      41.   Under the BITCO CGL Policy’s Oil & Gas Extended Liability
Coverage Endorsement, the definition of an insured is amended to include as an
additional insured any person or organization who is required by written contract


COMPLAINT FOR DECLARATORY JUDGMENT                                             Page 13
    Case 1:21-cv-00063-SPW-TJC Document 1 Filed 06/03/21 Page 14 of 15




to be an additional insured on your policy, but only with respect to liability for
“bodily injury” . . . caused, in whole or in part, by: 1. Your acts or omission; or 2.
The acts or omissions of those acting on your behalf; in the performance of your
ongoing operations for the additional insured(s) at the project(s) designated in the
written contract.
      42.    Wesco Operating and 4J Well Service do not qualify as an
additional insured because the CT MSA does not designate the BN 33-5 well site
as a project where CT Contracting is to perform services.
      43.    Under the BITCO CUP Policy, an insured is defined to include any
person or organization note described in Paragraphs 2.a., 2.b., 2.c., 2.d. or 3
which qualifies as an insured in any “underlying insurance”. Because Wesco
Operating and 4J Well Service do not qualify as an “additional insured” under
the BITCO CGL Policy, they do not qualify as an “additional insured” under the
BITCO CUP Policy.
      44.    The BITCO CGL Policy and the BITCO CUP Policy both contain
exclusions for “bodily injury” for which the insured (CT Contracting) is
obligated to pay damages by reason of the assumption of liability in a contract or
agreement unless assumed in a contract or agreement which is an “insured
contract”. Both policies define an “insured contract” as that part of any other
contract or agreement pertaining to your business . . . under which you assume
the tort liability of another party to pay for “bodily injury” . . . to a third person or
organization.


COMPLAINT FOR DECLARATORY JUDGMENT                                                 Page 14
   Case 1:21-cv-00063-SPW-TJC Document 1 Filed 06/03/21 Page 15 of 15




      45.    The CT MSA does not qualify as an “insured contract” under the
BITCO CGL Policy or the BITCO CUP Policy because Wyoming’s anti-
indemnity statute voids the CT MSA indemnity paragraph to the extent Wesco
Operating and/or 4J Well Service seek indemnity for their own negligence.
      46.    BITCO General seeks a declaration that neither Wesco Operating
nor 4J Well Service are an insured or an additional insured under the BITCO
CGL Policy or the BITCO CUP Policy for the reasons set forth above and,
therefore, BITCO General does not have any obligation to defend or indemnify
Wesco Operating or 4J Well Service.
      WHEREFORE, Plaintiff BITCO General Insurance Corporation
respectfully requests that this Court enter a judgment:
      (a)    declaring that BITCO General has no obligation to defend or
indemnify Wesco Operating or 4J Well Service with regard to the Underlying
Lawsuit;
      (b)    awarding BITCO General its costs and disbursements in prosecuting
this action; and
      (c)    awarding all other and further relief as this Court deems just and
proper.
      DATED this 3rd day of June, 2021.
                                           /s/ Jesse Beaudette
                                       Jesse Beaudette
                                       BOHYER, ERICKSON,
                                       BEAUDETTE & TRANEL, P.C.
                                       Attorneys for Plaintiff


COMPLAINT FOR DECLARATORY JUDGMENT                                           Page 15
